       Case 1:19-cv-25051-DPG Document 4 Entered on FLSD Docket 12/10/2019 Page 1 of 4


FILE          0(e. /1
                    %2)Str j aCivilAction
                                          U M TED STATESD ISTRICT C OLTRT                                         .
       2E2 29 2218                                                  srthe
                                                v                            -;
                                                                              --- j . g (..oz poj (
                                                                                   . . ....-.
                                                                                                  .
                                                                                                  p
       s
       k;t
         .%C  i
              lFl
              '
          D .OF l-Al
                   .-î
                     Vt
                      It
                       A l                      V
                                                s t)           e-.-ev.
                                                                     z h i'
                                                                          .
                                                                          >l$
                                                                            -çt.
                                                                               -                X



          >
       %
       ,o .
          r'
           lç,                            (t.ooo-                                                       -

                                 Plaintfts)
                                     M.
                                                                            CivilAction No. l               )V   Q î-b -
                                                                                                                       fl

       t
       ,
       .
       ,
       7--ss-y                    y k'
                                     kï$îos-
                                 Defendant(s)
                                                         SUM M ONS IN A CIVIL ACTION

       To:(Defendant'
                    snameandaddresj
         c
         --'ttA 'Pk-
                   .tt,
                      -cç-
         Q
         -
         . $5qgc.. u,.- 'v hvo
          S. wxk y.c-
               ..'-
                             7. o o )
                             ,
                                                           )
                 e      o                        .         p
           h$lkw ah) 'F (- '? '? I'y j               .



                 A lawsuithasbeen filedagainstyou.
                 W ithin21daysafterserviceofthissummonsonyou(notcountingtheday youreceivedit)- or60daysifyou
       are theUnited StatesoraUnited Statesagency,oran officeroremployeeoftheUnited Statesdescribed in Fed.R.Civ.
       P.12(a)(2)or(3)- youmustserveontheplaintiffananswertotheattachedcomplaintoramotionunderRule 12of
       theFederalRulesofCivilProcedure.Themzswerormotion must çserved onthe plaintifforplaintiffsattorney,
       whosenameandaddressare:G ov .
                                   (
                                   .(
                                    .
                                    à(Qg $ Q G().
                                                k'
          t
                     '
                     C< G ttu-kv t- t û-.)
                      t
                      . c.'.f:4.q ké )
           9 1 CChW W Y
                 lfyoufailtorespond,judgmentbydefaultwillbeenteredagainstyouforthereliefdemandedinthecomplaint.
       You alsomustfileyouranswerormotionwith the court.



                                                                               CLEJ?XOFCOUy
       oate:           q'
                        A''
                          m%                                                               4        *

                                                                                        SignaturcofclerkorDelw/.
                                                                                                               yClerk




        #'
         * ''
        kwy
 Case 1:19-cv-25051-DPG Document 4 Entered on FLSD Docket 12/10/2019 Page 2 of 4
FILED BY-1/.t. - D.C.
 AO440(Rev.06/12)SummonsinaCiilAction
          2E2              2219               u xlvso sTxvssD ISTRICT C OIJRT
          ktk
          . ok
             tl
             o   l.î
              ,ra. .
                   lIL
                   v A(                       ro
                                              t-
                                                 .o          .a.o    kf
                                                                      oràth
                                                                          t-
                                                                           t
                                                                           i-
                                                                           , -.
                                                                            $$qt.       ts'
                                                                                              vyus (
                                                                                                   oj/.
                                                                                                      y.
                                                                                          w


                                                                       )
                                                                       )
                                                                       )
  5 o c-p-q                                   2 t,(ztk3
                                                      '                )
                                                                       )
                                     Plaint(JFJ.
                                         M.
                                               I
                                                                       )    CivilAction No,
                                                                                                       thC.: -,
                                                                                                              7G c).
                                                                                                                   L-l
                                                                       )
                                                                       )
                                                              v-
                                                              ,        )
  -
G- v ) ps<Dèe
           -kq-/-
                c  z'
            ndantls)
                     l.Ms
                        tz
                         .ll
                           -c.kt
                               t
                               )
                                ,.
                                 e
                                 .
                                 t
                                                           SUM M ONS IN A CIVIL ACTION
                                                                                              'x

 To:(Defendant'snameandaddress)           yjy.y)p-
                                                H'j-   .
                                                                                    &U J
 (5ûw v > > $4.<.$Y'-IV --Q-                   ' ..                                                    ?
 X W O $'a.txJ kx        w . C-
                           .
                                .,t-
                                   o'vxav
                                        cïk B1-2q u-J
                                         .


 '
 V fo (3 '*n QY'VA (-     Q î(u 3   -Q                                              '
      C 14-uuk= V-l- V -
      -                    -                  .
                                                  xtu/ y.js. ...oç. . iv tj-',tjw             v
      '
      -4 s- &)k'o tfc àv e A.       ARtxr.x-
                                           v F t-  -                        q -7 t7,
                                                                                   y-V
          Alawsuithasbeentiledazainstyou.    1
               W ithin21daysafterserviceofthissummonsonyou(notcountingthedayyoureceivedit)- or60daysifyou
  aretheUnited StatesoraUnited Statesagency,oran ofticeroremployee oftheUnited Statesdescribedin Fed.R.Civ.
 P.l2(a)(2)or(3)- youmustserveontheplaintiffananswertotheattachedcomplaintoramotionunderRule12of
 theFederalRulesofCivilProcedure. Theanswerormotion mustbeserved on theplaintifforplaintiffsattorney,
 whose nameand addressare:             .'-
              %r
               .
               ù'q c
              ,,
                  -
                   -.z?-S V '
                            iL.
                              kta1-ï
              'X QX-Amu
              <
                      3
                        ksuze-
                             $tu k-
                             e    -''
                                      t-bvvc
              ow ,                            (L.kc-
                   $           1%            ,
                                             7-Cb
                  Ifyoufailtorespond,judgmentbydefaultwillbeenteredagainstyouforthereliefdemandedinthecomplaint.
  You also mustfileyouranswerormotion withthecourt.


                                                                                CfEM 'OF COLWF
                                                                                                   /           'o
  Date:                        ti        af                                                        -       4
                                                                                              Stknaturet?fCll
                                                                                                                    *
                                                                                                            trkorDep?
                                                                                                                        .---

                                                                                                                    zl Clerk
                                                                                                                               ...




                                    '5
                      f'
                      V#
Case 1:19-cv-25051-DPG Document 4 Entered on FLSD Docket 12/10/2019 Page 3 of 4



Ao440lRev,06/12)summonsi
                       naci
                          vi
                           lActi
                               on                                                                FILEDBY 2.--...è
                                                                                                                ''
                                                                                                                 Ct
                                                                                                                 ,'
                                                                                                                  -
                                                                                                                  .
                                                                                                                  ,
                                                                                                                  7
                                                                                                                  p,j      4

                                            U NITED STATES D ISTRICT C OUR                                gEg gj 2g1g      '
                                                                                                                           t
                                                         k.x-s- fi
                                                                 ort e ,,... -

                                            Y,                     ,c-s$.-,)eht-
                                                                             e'
                                                                             .
                                                                              -' tar'ï
                                                                                     o jj.-t,,yzl,k?z;.
                                             -7 U.
                                                            u..
                                                                                  k                       yoo,ruA,.vlw ,


    k
    o o g=%'                                         ! t o tj
                              Plaint#ls)
                                       M.
                                                                           CivilAction No. )E'
                                                                                             1 g . . (w
                                                                                                      ,
                                                                                                      x;q-
                                                                                                        -.j
                                            *
                   c.


     Q.
     'w *y ,W
                             Defendantts)
                                                         SUM M ONS IN A CIV IL ACTIO N

To:(Defendant'
             snameandaddress)
   A 0-.0 k <                          tlew m.qà
    6
    .o o
    .
        >r8    ###
                        c.'
                          .
                          o-< ç
                              .
                                  '-



                                   ,
                                       f V,ft-JtxjM.3
                                                    t                    tQ1.
    % w $ .% IA'l& -- -
    -F7'(!< $      ,
                         'lDdd* /7    -t
                                       kus p-c ,g .y.y o.) .
               .
       A lawsuithaSbeen ti    againstû
                                     you. )
              W ithin21daysafterserviceofthissummonsonyou(notcountingthedayyoureceivedit)- or60daysifyou
 aretheUnited Statesora United Statesagency,oran officeroremployee ofthe United Statesdescribed inFed.R.Civ.
 P.12 (a)(2)or(3)- youmustserveontheplaintiffananswertotheattachedcomplaintoramotionunderRule 12of
 theFederalRulesofCivilProcedure. Theanswerormotion m ustbeserved ontheplaintifforplaintiff'sattorney,
 whosenameandaddressare: 1. ('''$
                                *-.
                                    .- yt
                                       ,%
                                          '
                                          k
                                          l-.k.
                                              l6(.
                                                 s--
                                                   S
                         kc-tt- L-UG')
       F1 e 'xx.l C'  - -
                               hC )
               h
               f'C $Ch                                 G$
              lfyoufailtorespond,judgmentby defaultwillbeentered againstyouforthereliefdemanded inthecomplaint.
 You also mustfileyouranswerorm otion with thecourt.


                                                                                 CLERK OF 60IJA7'
                                                                                         (       Z
                                                                                                 wm
 oate: ï'R ci aolq                                                                           '
                                                                                          lgnatureq-
                                                                                                      j
                                                                                                   fc/er/
                                                                                                             *
                                                                                                        (orDcrtfr
                                                                                                                .
                                                                                                                pClerk



                            vfwxe > '.
                                            yi
              t?
                 Case 1:19-cv-25051-DPG Document 4 Entered on FLSD Docket 12/10/2019 Page 4 of 4
                                                                                                                               FILED BY      '      D.C,
             AO440(Rev.06/12)SummonsinaCivilActi
                                               on
                                                     U M TED STATES D ISTRJCT C OURT                                                Axosu.ExoBuE
                                                                             for   e-----             i
                                                                                                                   ;               CLERKUS DISICX
                                                     -                                            .       .y-to ..                 s.D.oFf'1.-MIAMI
                                                     f
                                                     ot, Sx.xysj *- C$.C$ t
                                                         .                '                               i5


                     %.6% c
                          -'
                           ,
                           '?-z
                              N                     ' i :3>Y
                                           plainttls)
                                                M.
                                                                                    civilActionNo. $. c v :
                                                                                                          p-t*t9ç. /
                                                                                                               n

                                                                                                                           -




             '

              T ucJ-.->e-, S?pye
                 .
                             c.o'(   t
                                ndanty
                                                                     k-
                                                                      '
                                                                      -t-
                                                                 e..-u) v-/so

                                                                   SUM M ONS IN A CIVIL ACTION

                 To:(Defendant'
                              sntqeandaddress                        .-
                 -5.
                   x:X.'p- lso         w sal-l-
                                              '
                                              e.k'
                                                 =
                         .. t0-. c-rvx.c tKew .* )
                          tsowx (l.' e. .7-
                                          .x% $q-'
                                           -.    ,, . -
                     C--
                       k(Lc.G.l C-iw.'zvt$xq X i$7t<fi'Yv
                     I'-1-s''- Iu.
                      .
                                 uo (s'.
                                       i- y&;i-.:
                     biîe wtt
                           -
                                               u .X .ay (w qw
                                                            a
                               A lawsui hasbeen filed againstyou.
-   .- -
           = '- ----w !
                      'E
                       th?'1
                           '.
                            n
                            '=r=da:
                                  yl
                                   =aL
                                     h.eu < œcgfnthi.
                                                    suummonsxnlru-
                                                                 /ror untinadhee y
                                                                                 .--yrllnrfceived-it)---tlr-6-ouudays-iw
                                                                                                                       tyo-u----''-
             ' 'è-r             fl/zfYâoi-èn -uiM fYe sYr ntrror'
                                                                'aMY rerrremp eyemo 'e n4 'rBTdte n4ëTe*-eqqYT':d7*a= ' . '
                 P 12(a)(2)or(3)- youmustserveontheplaintiffananswertotheattachedcomplaintoramotionunderRule12of
                 the FederalRulesofCivilProcedure.Theanswerormotion mustbeserved on theplaintifforplaintiff'sattorney,
                 whosenam eand addressare: ' .               .

                     %n Gntocc c..1 q <-o 6k'
                                           .
                                            -h
                     -
                      Q txl û*.t/ (C-k                             &
                     p exxa G M rtt'z- .




                               ii
                                :
                                -::';:- 'dk'd:t:;lik- - 3
                                r
                               -----                    11
                                                         L'
                                                          .-
                                                           .
                                                           '
                                                           ,
                                                           b
                                lfyoufailtorespond,judgmentbydefaultwillbeenteredagainstyouforthereliefdemandedinthecomplaint.
                 Y ou also mustfileyouranswerorm otion with the court.


                                                                                            CLERK OF COURT
                                                                                                          .F


                                                                                                                       .   >
                  Date: t,7 dt Do hS                                                                               lj
                                                                                                      SignatureofClerkorDarz/@ Clerk



                               ..
                               Cz
                                , > - N-*M
                               >                .
